Citation Nr: 0212757	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  97-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen his claim for entitlement to service connection for 
post traumatic stress disorder (PTSD) and, if so, whether the 
claim may be granted.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1964 and from August 1965 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1992 rating decision rendered by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein his claim of service connection 
for PTSD was denied. 

In May 1995, the veteran attempted to submit new and material 
evidence in order to reopen his claim for service connection 
of PTSD.  The RO denied the veteran service connection for 
PTSD in April 1996.  The veteran filed a timely appeal to the 
decision in December 1996.  The Board remanded the veteran's 
claim in August 1998 to further develop evidence of medical 
treatment, obtain medical records identified by the veteran, 
have a VA examiner review newly acquired medical evidence, 
and issue a Supplemental Statement of the Case.   

In August 1991, the veteran filed a claim for service 
connection for a throat condition.  In October 2001, the 
veteran filed a claim for individual unemployability due to 
his service-connected conditions.  The veteran also filed a 
claim for an increased rating for each of his service-
connected conditions in October 2001.  These claims are 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  Additional evidence submitted since the April 1992 rating 
decision is new and material.  The evidence, when viewed with 
the other evidence on file, bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

2.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

3.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim for service connection for PTSD.  
38 U.S.C.A. § 1110, 1131, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156, 20.1103 (2001). 

2.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence of PTSD

The veteran argues that the evidence presented in support of 
reopening his claim of service connection for PTSD is not 
only new and material, but it is also sufficient to grant 
service connection for this condition when considered in the 
light of the entire record.  He claims that he developed PTSD 
that had its onset during military service.

In the April 1992 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of the 
determination in May 1992 and did not appeal.  This rating 
decision was the last prior final decision in the veteran's 
claim.  The veteran's claim may now only be reopened and 
considered on the merits if new and material evidence has 
been submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed.Cir. 
1996).  Under VAOPGCPREC 5-92 (O.G.C. Prec. 5-92), the Board 
has the authority to determine on a de novo basis whether a 
claim had been properly reopened.  The Board will determine 
whether new and material evidence has been received. 

Under 38 C.F.R. § 3.156, new and material evidence means 
evidence not previously submitted to VA which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2001).  The Board notes that this 
regulation was amended in 2001; however, the amendments apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 
2001).  As this claim to reopen was filed before that date, 
the amendment does not apply in this instance.

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration".  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  Basically, the Board is 
examining whether the newly presently is probative of the 
issue at hand.  See Wray v. Brown, 7 Vet. App. 488, 492 
(1995).  Material evidence is evidence that is probative or 
tends to prove, or actually proves an issue.  See Timberlake 
v. Gober, 14 Vet. App. 122, 129 (2000).

Secondly, the evidence must be shown to be actually "new", 
meaning that it must not be of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 153 F.3d 1356, 
1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  The 
Federal Circuit held that new evidence is material as long as 
it is important enough that it would be unfair for the VA not 
to consider it when deciding the merits of the claim.  New 
evidence that "merely contribute[d] to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability" could also be considered 
material even "where it will not eventually convince the 
Board to alter its rating decision."  See Hodge v. West, 
supra.  

If all three tests are satisfied, the veteran's claim must be 
reopened. 

The evidence previously considered by the RO included service 
medical records, statements from the veteran, VA outpatient 
treatment records, VA examination report and statements from 
a private physician concerning the veteran's psychiatric 
disability.

Records submitted after the April 1992 rating decision 
include an August 1995 VA examination report, a February 1995 
statement from a private physician, and an October 1998 VA 
medical opinion.  After reviewing the evidence submitted, the 
Board concludes that some of the evidence submitted after the 
April 1992 rating decision is new and material.  The VA 
opinions from February 1995 and October 1998 provide 
probative information concerning the veteran's current 
disability.  The Board finds that evidence received 
subsequent to the April 1992 rating decision, namely the 
February 1995 and October 1998 VA opinions, is new and 
material.  This evidence does serve to reopen a claim of 
service connection for PTSD.

The Board will next address whether the reopened claim may be 
granted.  Because the veteran has argued both that the claim 
should be reopened and that service connection should be 
granted, the Board finds no prejudice to the veteran in its 
consideration of whether service connection should be 
granted.  Moreover, as noted by the Board in its August 1998 
remand, the RO has previously considered the current claim on 
its merits, rather than merely considering whether the claim 
should be reopened.  Cf. Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby). 

II.  Entitlement to Service Connection for PTSD

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  In addition, certain disorders may be presumed to 
have been incurred during service when manifested to a 
compensable degree within a specified time (usually one-year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2001).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2001).  There must also be a link, established by 
medical evidence, between the veteran's current symptoms and 
an inservice stressor as well as credible supporting evidence 
that the claimed inservice stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001).  The Board notes that under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders.  See 38 C.F.R. § 4.125 (2001).

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault.  Consequently, they do not 
materially affect the case now under consideration by the 
Board.  Although the RO has not considered these amendments, 
the Board concludes that the veteran will not be prejudiced 
by the Board's consideration of the claim, as these 
amendments do not affect this case.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

Service medical records show no complaints, treatment, or 
diagnosis of PTSD.  VA Compensation and Pension examination 
reports from December 1991, August 1995, and October 1998 all 
list a diagnosis of dysthymia.  The August 1995 VA 
examination report specifically stated that there was "no 
clinical evidence in the history exploration of this veteran 
of PTSD diagnosis".  VA outpatient treatment records from 
1990 show that the veteran was evaluated for PTSD.  Although 
the treatment records contain references to PTSD, they do not 
contain a specific diagnosis of PTSD.  For example, a March 
1991 examination report states that the veteran complained of 
memory problems, underlying depression, insomnia, and 
nightmares.  The examiner noted that the veteran showed signs 
of depression and was affected by what appears to be PTSD.   
In contrast, an April 1992 treatment record again lists that 
the veteran suffers from depressive episodes.  Moreover, both 
the veteran's claims folder and his treatment records were 
considered when three VA psychiatrists concluded that the 
veteran did not have PTSD.        

The veteran's private physician, Dr. Maldonado, diagnosed the 
veteran with PTSD in examination reports dated in January 
1990 and February 1995.  Dr. Maldonado also stated that the 
veteran suffered from a major depressive disorder in his 
February 1995 report.  In each of these reports there is no 
indication that Dr. Maldonado reviewed the veteran's service 
medical records or other medical history.  A medical opinion 
is rejected as "immaterial" where there is no indication 
that the physician had reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).      

The Board acknowledges the veteran's complaints of PTSD as 
well as his disagreement with the manner in which his October 
1998 VA examination was conducted.  However, the veteran has 
not demonstrated that he has the medical expertise that would 
render competent his statements as to a diagnosis of his 
current symptoms.  His opinion alone also cannot meet the 
burden imposed by 38 C.F.R. § 3.304(f) with respect to the 
relationship between events that occurred during service and 
his current complaints of PTSD symptoms.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As for the examination of which the 
veteran complains, the Board notes that this is not the only 
occasion at which it was concluded that the veteran did not 
meet the diagnostic criteria for PTSD, and that the examiner 
reached his conclusion not only on the basis of the interview 
or examination, but also on a review of the veteran's claims 
folder and medical records.  

The veteran's statements qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(1)).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(2)).  Competent medical evidence is 
considered more probative than competent lay evidence.

In brief, the competent medical evidence of record does not 
show that the veteran suffers from PTSD.  Service medical 
records and VA treatment records do not show a diagnosis of 
PTSD.  Three VA examination reports list a diagnosis of 
dysthymia not PTSD.  The veteran's private physician's 
reports did state that the veteran suffered from PTSD.  
However, the Board finds that the physician's reports are 
considered less probative due to the lack of factual 
foundation the physician used when conducting his examination 
and forming his opinion.     

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As there is no competent evidence 
of record of PTSD, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for service 
connection of PTSD.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Consequently, the veteran's claim for service 
connection of PTSD must be denied.

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, these regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

The RO advised the veteran of the evidence necessary to 
support his claim for entitlement to service connection for 
PTSD.  The veteran has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  Moreover, the veteran was 
given VA examinations, and the record still does not contain 
competent evidence that indicates that the claimed disability 
may be associated with the reported injury during the 
veteran's military service.  The Board finds that VA's duty 
to assist the claimant under applicable provisions has been 
satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO sent the veteran a letter dated in May 2002 
that requested additional evidence.  This letter notified the 
veteran of the type of evidence necessary to substantiate his 
claims.  It informed him that it would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

This case differs from Quartuccio.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  Entitlement to 
service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

